           Case 2:19-cv-02013-JCC-MAT Document 30 Filed 04/12/21 Page 1 of 2




 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7    AMANDA GONZALEZ, et al.,

 8                                 Plaintiffs,            CASE NO. C19-2013-JCC

 9           v.
                                                          ORDER
10    SAFEWAY, INC.,

11                                 Defendant.

12

13          The Court has reviewed the record and the Report and Recommendation of United States

14   Magistrate Judge Mary Alice Theiler, to which no party has objected. It is therefore ORDERED:

15          (1)    The Court adopts the Report and Recommendation;

16          (2)    Plaintiffs’ Motion to Dismiss pursuant to Federal Rule of Civil Procedure 41(a)(2)

17                 (Dkt. No. 23) is GRANTED;

18          (3)    This case is DISMISSED without prejudice; and

19          (4)    The Clerk shall direct copies of this Order to all counsel and to Judge Theiler.

20
     //
21   //

22   //

23   //
     C19-2013-JCC
     ORDER
     PAGE - 1
          Case 2:19-cv-02013-JCC-MAT Document 30 Filed 04/12/21 Page 2 of 2




 1
          DATED this 12th day of April 2021.




                                               A
 2

 3

 4
                                               John C. Coughenour
 5                                             UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     C19-2013-JCC
     ORDER
     PAGE - 2
